DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the first opening portion includes an opening in the cell region and an opening in the termination region.” However, claim 1, as currently amended, limits the “first opening” to the termination region. Under the broadest reasonable interpretation, the limitation will be interpreted to claim a third opening, distinct from the first opening, in the cell region. Claim 5 is rejected due to its dependence from claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (U.S. Patent No. 8,507,352 B2) in view of Hiyoshi et al. (U.S. Pub. No. 2015/0295048 A1).
Regarding claim 1, Koyama discloses a semiconductor device comprising:
a semiconductor substrate of a first conductivity type, in which a cell region, an interface region surrounding the cell region, and a termination region surrounding the interface region are defined (see annotated FIG. 1 below; first conductivity type being n-type, see col. 10, line 60); and
an insulation film disposed on a surface of the semiconductor substrate in each of the cell region, the interface region, and the termination region (FIG. 1: 10, see col. 11, line 67), wherein
the insulation film includes a first opening portion the termination region (FIG. 1: opening in 10 above 21 in termination region), and a second opening portion in the interface region (FIG. 1: openings in 10 above 20 in interface region), the second opening portion having an opening ratio lower than an opening ratio of the first opening portion (see annotated FIG. 1 below: “opening ratio” in interface region is lower than in termination region; Applicant’s specification defines the “opening ratio” on page 11, lines 8-11, as “a value obtained by dividing the total area of an opening portion by the total area of the insulation film 10 and the opening portion.” As seen in annotated FIG. 1, taking this ratio for both the interface and the termination regions, the value obtained in the interface region is lower than that in the termination region); and

a first impurity layer of a second conductivity type disposed on the surface of the semiconductor substrate below the first opening portion (FIG. 1: 21, see col. 12, line 30); and
a second impurity layer of the second conductivity type disposed on the surface of the semiconductor substrate below the second opening portion (FIG. 1: 20, see col. 12, line 27).
Koyama is silent in regards to the second impurity layer having an impurity concentration lower than impurity concentration of the first impurity layer.
Hiyoshi discloses a second impurity layer of the second conductivity type having an impurity concentration lower than an impurity concentration of the first impurity layer (FIG. 3: 23, see paragraph 0072).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Hiyoshi to the teachings of Koyama so as to increase the breakdown voltage of the device (see paragraph 0073).

    PNG
    media_image1.png
    607
    1237
    media_image1.png
    Greyscale

[ANNOTATED FIG. 1]
Regarding claim 2, Koyama discloses the first opening portion includes an opening in the cell region and an opening in the termination region (FIG. 1: opening within 10 in the cell region as well),
the first impurity layer includes an anode layer being disposed below the opening in the cell region (FIG. 1: 3, see col. 11, line 16), and a guard ring layer being disposed below the opening in the termination region (FIG. 1: 21, see col. 12, line 30); and
Koyama, as previously modified by Hiyoshi, discloses the second impurity layer includes a ballast resistance layer being disposed throughout portions below each of a plurality of the second opening portions (FIG. 1: 20; see also Hiyoshi FIG. 3: 23, paragraph 0086).
Regarding claim 4, Koyama, as previously modified by Hiyoshi, discloses the concentration of the second impurity layer on the surface of the semiconductor layer is lower than the concentration of the first impurity layer. The combination is silent in regards to the exact ratio, but Hiyoshi discloses this ratio is results-effective in the manner that it affects breakdown voltage. From these teachings it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the ratio and arrive at the claim 4 limitation. The motivation to do so is that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (U.S. Patent No. 8,507,352 B2) in view of Hiyoshi et al. (U.S. Pub. No. 2015/0295048 A1) as applied to claim 2 above, and further in view of Chen et al. (U.S. Patent No. 9,041,051 B2).
Regarding claim 5, Koyama discloses the first opening portion includes a plurality of openings in the termination region (FIG. 1: plurality of openings 10c corresponding to each region 21),

the semiconductor device further comprises:
	a third impurity layer of the first conductivity type having impurity concentration higher than impurity concentration of the semiconductor substrate, and being disposed on a back surface of the semiconductor substrate (FIG. 1: 1b, see col. 10, line 56), at the interface region, the cell region, and a corresponding portion which is a portion of the termination region corresponding to one of the plurality of guard ring layers closest to the interface region (FIG. 1: 1b present in claimed locations).
The combination is silent in regards to a fourth impurity layer of the second conductivity type disposed on the back surface of the semiconductor substrate, at a position of the termination region except the corresponding portion.
Chen discloses a fourth impurity layer of the second conductivity type disposed on the back surface of the semiconductor substrate, at a position of the termination region except the corresponding portion (FIG. 3: 19, see col. 4, line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chen to the teachings of the combination so as to provide a collector layer (see col. 4, line 6).

Allowable Subject Matter
Claims 3 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: A search of the prior art does not teach nor render obvious a semi-insulation film connected to the conductive film and connected to the second impurity layer through the second opening portion, in combination with the other limitations of claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Response to Arguments
Applicant's arguments filed December 3, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of Koyama.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819